The plaintiff in error, Joe Oliver, was convicted at the March, 1913, term of the county court of Rogers county, on a charge of selling intoxicating liquor and his punishment fixed at a fine of $100 and imprisonment in the county jail for a term of ninety days. The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not taken in the manner and perfected within the time provided by law. Counsel for plaintiff in error filed a motion to dismiss the appeal on the ground that the plaintiff in error has become a fugitive from justice and the appeal is therefore abandoned. There is no question but that the appeal should be dismissed and for all practical purposes it is immaterial which motion is sustained. The appeal is dismissed. Mandate ordered forthwith. *Page 694